February 23, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         THE CITY OF HOUSTON, Appellant

NO. 14-11-00648-CV                       V.

                       PRINCESS ELAINE STEWART, Appellee
                             ____________________



      This cause, an appeal from the judgment in favor of appellee, Princess Elaine
Stewart, signed July 21, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, The City of Houston, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.